Citation Nr: 0206494	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  92-13 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a nervous disorder to 
include post-traumatic stress disorder (PTSD).

(The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
bilateral foot disorder and entitlement to a permanent and 
total rating for pension purposes, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal.   The veteran now resides within the jurisdiction of 
the, RO located in Jackson, Mississippi.

During the course of appeal, the veteran was scheduled to 
appear for a Travel Board hearing in July 2001.  He failed to 
appear for that hearing, and the record indicates that he was 
incarcerated as of the date of the scheduled hearing.

The Board is undertaking additional development with respect 
to the issues of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder, and entitlement to a permanent and total rating for 
pension purposes, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing those issues.



FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
the psychiatric disorder claim has been obtained and 
associated with the record. 

2.  PTSD is of service origin.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case and supplemental statements of the case, as well as 
a January 2001 notice letter regarding VCAA, informed the 
veteran of the evidence needed to substantiate his claim.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has procured service 
medical records as well as pertinent post-service medical 
reports identified by the veteran.  As the veteran has not 
cited any records of relevant post-service treatment in 
addition to those that have already been obtained and 
associated with the claims folder, and as he has been 
accorded recent VA examinations pertaining to his claimed 
disability, VA has no duty to assist him further in procuring 
evidence necessary to support his claim.  Consequently, the 
Board finds that the requirements of the VCAA and its 
implementing regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Evidence

Service medical records do not show any complaints or 
manifestations of a psychiatric disorder, including PTSD.

The veteran's DD Form 214, Service Personnel Record, shows a 
specialty of clerk typist, and that the veteran received 
medals including Vietnam Service Medal with two Bronze 
Service Stars; Expert (Rifle); Republic of Vietnam Campaign 
Medal; and National Defense Service Medal.  The veteran's 
service personnel records show that he served in the Republic 
of Vietnam from April to November 1967 and that he was 
assigned to H.Q. 54th Artillery Group.  His principal duty 
was wireman.

The post service medical records show that from 1974 to 1989 
the veteran was treated intermittently for psychiatric 
problems, variously diagnosed.  VA hospital records show that 
the veteran was hospitalized from November to December 1989 
for complaints diagnosed as PTSD and polysubstance abuse.

The veteran was evaluated by a VA psychologist in December 
1989 for symptoms of PTSD.  At that time the veteran reported 
a number of stressors experienced during service.  He 
described his primary duties as providing security for supply 
convoys and on a fire-base.  His stressors included (1) being 
caught in an ambush when picking up supplies from a 
helicopter; (2) accidentally killing a boy approaching the 
perimeter of the fire-base at night; (3) seeing two 
incinerated bodies inside of an armored personnel carrier 
that hit a mine; and (4) witnessing a friend being killed.  
He also reported that his brother was killed in Vietnam, 
resulting in the veteran's tour ending two months early.  The 
impression was PTSD and schizophreniform disorder.

The veteran was hospitalized later in December 1989 with 
complaints of nightmares, flashbacks and inability to sleep.  
He had a thought to hurt himself and kill other people, but 
had not acted on it.  He denied any hallucinations or 
delusions.  The Axis I diagnoses were post-traumatic stress 
disorder and polysubstance abuse.

The veteran was hospitalized at a VA facility in April 1990 
for post-traumatic stress disorder. Subsequently in April 
1990 VA psychological examination was conducted.  At that 
time the veteran reported that he had accidentally amputated 
two of his fingers while working.  He claimed to have had a 
flashback while working on some machinery, and lost track of 
what he was doing.  The examiner noted that these 
circumstances could not be verified, but that two fingers 
were severed at the first joint.  The examiner noted that the 
veteran reported hearing voices telling him to hurt himself.  
The examiner concluded in summary that the veteran continued 
to report symptoms consistent with both PTSD and a psychotic 
disorder.

During a January 1991 VA psychiatric examination the veteran 
complained of not being able to sleep at night, that he 
stayed angry and liked to stay by himself.  He complained of 
an inability to get peace of mind, of difficulty 
communicating with people and of the thoughts, the dreams, 
and the memories.  He reported stressors including that he 
killed a little boy in a field when the boy approached the 
perimeter, and witnessing the aftermath when a convoy hit a 
mine.  He reported having visual and auditory hallucinations, 
which urge him to kill himself and others.  After the 
examination, the diagnoses were PTSD, substance-abuse 
disorder, mixed; and major depression, psychotic.

During a September 1991 VA psychiatric examination the 
veteran reported complaints including that he had tried to 
kill himself and that he was not getting any better.  He 
reported that he would become real emotional and depressed, 
and that he had recurrent bad dreams, which involved themes 
of Vietnam.  The diagnosis was deferred.

In a July 1992 statement, a VA physician noted that the 
veteran had been in treatment for PTSD for the past 2 years; 
and that the veteran had nightmares and recurrent thoughts of 
firefights, death and destruction.  In another July 1992 
statement, a VA registered nurse noted that the veteran was 
involved in therapy and had exhibited a high level of stress 
and anxiety relating to the chronic impact of his Vietnam 
experiences as well as his present stressors.  She noted that 
the veteran needed continued treatment for his diagnoses of 
PTSD and substance abuse.

The veteran testified during a July 1992 hearing at the RO 
regarding his psychiatric symptomatology.  He testified 
regarding stressors in service including that where he was 
stationed, there was constant shooting all day and night.  He 
reported witnessing an APC hit by a mine; being attacked by 
mortar fire at night; involvement in firefights; seeing 
soldiers thrown from helicopters and having their heads cut 
off; seeing soldiers being shot and seeing dead soldiers; 
being subject to sniper fire; and being attacked while 
retrieving ammunition dropped from helicopters.  The veteran 
testified as to his psychiatric symptoms.

A July 1993 report from U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) formerly U.S. Army & 
Joint Services Environmental Support Group (ESG) indicates 
that they was unable to verify any of the veteran's specific 
stressors.  The report notes that extracts of operational 
reports-lessons learned for the period ending July 31, 1967, 
specifically stated that the veteran's unit's base camp 
perimeter was harassed on three occasions by the Vietcong, 
which used grenades, claymore mines, and small arms and 
automatic weapons fire.  The report shows that these 
incidents resulted in unit casualties.  

In a PTSD Questionnaire dated in January 1998, the veteran 
reported on stressors he experienced during service while in 
Vietnam as well as seeing his dead brother's body in a casket 
at that time.  He reported stressors included being nervous 
and scared every time the enemy would shoot, and that the 
shooting could last three or four hours at a time.  He also 
related other stressors including being shot at while driving 
a gun jeep, tripping over body parts after a battle, and 
witnessing captured Vietcong being tortured and killed.

A VA examination by a psychiatrist was conducted in July 
1998.  At that time the veteran reported that he served with 
the 54th Artillery Headquarters Group and usually drove a gun 
jeep with a 60-caliber machine gun in it.  The veteran 
reported that the entire time he was with his field unit he 
would be under small arms fire or else sporadic sniper fire.  
He reported other stressors including viewing his brother's 
body in the casket; carrying a severely wounded lieutenant to 
a helicopter; witnessing the aftermath of an armored 
personnel carrier after it hit a mine, with dead inside; 
witnessing two soldiers who had their heads cut off by 
helicopter blades when they jumped from the helicopter.  The 
diagnoses were PTSD and major depressive disorder with 
psychotic features.

A VA examination by a psychologist was conducted in September 
2000.  At that time the examiner indicated that he did not 
have access to the claims file for review but the medical 
records were reviewed.  The report does not contain any 
description of any inservice stressors, and indicates that 
the veteran refused questions about Vietnam.  After the 
examination, the impressions were schizophrenia, 
undifferentiated type and polysubstance abuse.

There are various VA and private medical records reflecting 
treatment in the 1990's through May 2001 for different 
medical conditions and disorders.  These treatment records 
include diagnoses of mixed substance dependence, PTSD, and 
malingering (December 1992).  The most recent VA psychiatry 
service progress report dated in August 2000 shows that the 
veteran had been treated in that clinic for the past two 
years and was taking medication for his mental disorders.  It 
was reported that the veteran had symptoms of psychosis.  The 
diagnoses were PTSD, psychosis, not otherwise specified, and 
polysubstance abuse.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this regard, the Board notes that, under the pertinent 
criteria in effect prior to March 7, 1997, service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1996).

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993). Subsequently, the Court further elaborated on 
its analysis in Zarycki.  Specifically, the Court held that 
the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  West v. Brown, 7 Vet. App. 70 
(1994).

The veteran claims entitlement to service connection for a 
psychiatric disorder to include PTSD, essentially claiming 
that he has PTSD resulting from stressors experienced during 
service in Vietnam.  

In this regard, the record reflects that the majority of the 
veteran's stressors could not be verified.  However, USASCRUR 
did verify that the veteran's unit did come under enemy 
attack on three occasions, which resulted in casualties.  
These facts are consistent with the veteran's statements.  
Accordingly, his stressor concerning exposure to enemy fire 
is verified.   

The next aspect of the veteran's claim to be determined is 
whether he has PTSD, which is related to the verified 
stressor.  The September 2000 VA examination by a 
psychologist did not diagnose PTSD.  However, the VA medical 
records show that he has been receiving treatment since 1989 
for several psychiatric problems, including PTSD with the 
most recent diagnosis rendered in August 2000.  Likewise his 
VA physician indicated the veteran was being treated for 
PTSD.  Also a VA examination by a psychiatrist in July 1998 
revealed a diagnosis of PTSD.  Accordingly, the Board finds 
that the veteran does have PTSD.  Additionally the Board 
further finds that the diagnosis of PTSD is based in part on 
the verified stressors.  Accordingly, it is the judgment of 
the Board that the veteran's PTSD is related to his military 
service.  


ORDER

Entitlement to service connection for PTSD is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

